                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF RHODE ISLAND

Julio Colon

          VS.                                                           C.A. NO. 19-517

Bayview Loan Servicing, LLC


        PLAINTIFF’S OBJECTION TO DEFENDANTS’ MOTION TO DISMISS


       The Plaintiff Julio Colon, hereby objects to Defendants’ Motion to Dismiss because when

accepting the Plaintiffs’ factual allegations as true and when viewing the factual allegations in

the light most favorable to the Plaintiffs, Defendants have failed to demonstrate that Defendants

sent the Plaintiff a notice of default that strictly complies with Paragraph 22 of the Mortgage,

which is a necessary condition precedent to Defendant’s right to foreclose.



                                  FACTUAL ALLEGATIONS


       The Plaintiff’s Complaint seeks a Declaratory Judgment that the acceleration,

foreclosure, and mortgagees foreclosure sale are in breach of paragraphs 22 and 19 the mortgage

contract. Plaintiff is a citizen of Rhode Island claiming to be the rightful owner of 34 Rutland

Street, Woonsocket, RI 02895 which is the “subject property” referenced herein. On November

20, 2007, Plaintiff executed a promissory note and mortgage deed in the sum of One Hundred

and Seventy Thousand Dollars ($170,000.00) in favor of Washington Mutual Bank. (“Colon

Mortgage/Note”). The Colon Mortgage was recorded in the Woonsocket Land Evidence in Book

1713, at page 326.

       The Colon Mortgage states at paragraph 22 as follows;
                        22. Acceleration; Remedies. Lender shall give notice to
               Borrower prior to acceleration following Borrower’s breach of any
               covenant or agreement in this Security Instrument…The notice
               shall specify: (a) the default; (b) the action required to cure the
               default; (c) a date, not less than 30 days from the date the notice is
               given to Borrower, by which the default must be cured; and (d)
               that failure to cure the default on or before the date specified in the
               notice may result in acceleration of the sums secured by this
               Security Instrument and sale of the Property. The notice shall
               further inform Borrower of the right to reinstate after acceleration
               and the right to bring a court action to assert the non-existence of a
               default or any other defense of Borrower to acceleration and sale.
               If the default is not cured on or before the date specified in the
               notice, Lender at its option may require immediate payment in full
               of all sums secured by this Security Instrument without further
               demand and may invoke the STATUTORY POWER OF SALE
               and any other remedies permitted by Applicable Law. Lender shall
               be entitled to collect all expenses incurred in pursuing the remedies
               provided in this Section 22, including, but not limited to,
               reasonable attorneys’ fees and costs of title evidence. If Lender
               invokes the STATUTORY POWER OF SALE, Lender shall mail a
               copy of a notice of sale to Borrower as provided in Section 15.
               Lender shall publish the notice of sale, and the Property shall be
               sold in the manner prescribed by Applicable Law. Lender or its
               designee may purchase the Property at any sale. The proceeds of
               the sale shall be applied in the following order: (a) to all expenses
               of the sale, including, but not limited to, reasonable attorneys’ fees;
               (b) to all sums secured by this Security Instrument; and (c) any
               excess to the person or persons legally entitled to it.


       Paragraph 22 of the Colon Mortgage requires that prior to acceleration and foreclosure

the Defendants are required to send the Plaintiffs a Default Notice which informs said Plaintiffs

that he has a “right to reinstate after acceleration”. The “right to reinstate after acceleration”

contained in the Colon Mortgage is described in Paragraph 19 of the Mortgage as follows:

                       19. Borrower’s Right to Reinstate After Acceleration. If
               Borrower meets certain conditions, Borrower shall have the right
               to have enforcement of this Security Instrument discontinued at
               any time prior to the earliest of: (a) five days before the sale of the
               Property pursuant to any power of sale contained in this Security
               Instrument; (b) such other period as Applicable Law might specify
               for the termination of Borrower’s right to reinstate; or (c) entry of
               judgment enforcing this Security Instrument. Those conditions are
               that Borrower: (a) pays Lender all sums which then would be due
               under this Security Instrument and the Note as if no acceleration
               had occurred; (b) cures any default of any other covenants or
               agreements; (c) pays all expenses incurred in enforcing this
               Security Instrument, including, but not limited to, reasonable
               attorneys’ fees, property inspection and valuation fees, and other
               fees incurred for the purpose of protecting Lender’s interest in the
               Property and rights under this Security Instrument; and (d) takes
               such action as Lender may reasonably require to assure that
               Lender’s interest in the Property and rights under this Security
               Instrument, and Borrower’s obligation to pay the sums secured by
               this Security Instrument, shall continue unchanged. Lender may
               require that Borrower pay such reinstatement sums and expenses in
               one or more of the following forms, as selected by Lender: (a)
               cash; (b) money order; (c) certified check, bank check, treasurer’s
               check or cashier’s check, provided any such check is drawn upon
               an institution whose deposits are insured by a federal agency,
               instrumentality or entity; or (d) Electronic Funds Transfer. Upon
               reinstatement by Borrower, this Security Instrument and
               obligations secured hereby shall remain fully effective as if no
               acceleration had occurred. However this right to reinstate shall not
               apply in the case of acceleration under Section 18.”


       Since the Plaintiff had no record, memory or evidence of receiving a default letter, and

since it has become a common problem for foreclosing Lenders to fail to include all of the

required information in the Default Letter in accordance with Paragraph 22 of most standard

mortgages, Plaintiff also alleged in his Complaint at Paragraph 25, “As such, the Defendants

failed to provide Plaintiff proper Notice of Default, in breach of the Colon Mortgage contract,

failed to first comply with the terms of the mortgage prior to exercising the power of sale,

and deprived Plaintiff of his Fifth Amendment rights to Due Process, rendering any foreclosure

defective, ineffectual, and void. In January 2019, Defendants conducted a foreclosure auction on

the Plaintiffs’ property. Defendants have not recorded a foreclosure deed.

        Plaintiff herein alleges that prior to acceleration and prior to the foreclosure Defendants

never sent and Plaintiff never received notice in accordance with paragraph 22 of the mortgage,
stating, “a) existence of default; b) the action required to cure the default; c) a date, not less than

30 days from the date the notice is given to Borrower, by which the default must be cured; d) that

failure to cure the default on or before the date….may result in acceleration”; e) informing

Plaintiffs of his “right to reinstate after acceleration and the right to bring a court action to assert

the non-existence of a default or any other defense”; and f) the conditions Plaintiffs is required to

meet in order to exercise his right to reinstate the mortgage after acceleration pursuant to

paragraph 19 of the Colon Mortgage. As such, the Defendant failed to provide Plaintiffs proper

Notice of Default in breach of the Colon Mortgage contract.



                                      STANDARD OF REVIEW


         In reviewing a motion to dismiss pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure, the Court must accept as true the well-pled factual allegations of the complaint and

draw all reasonable inferences in favor of the plaintiff. Cook v. Gates, 528 F.3d 42, 48 (1st

Cir.2008); McCloskey v. Mueller, 446 F.3d 262, 266 (1st. Cir. 2006. To withstand a “motion to

dismiss, a complaint must allege ‘a plausible entitlement to relief’” ACA Fin. Guar. Corp. v.

Advest, Inc., 512 F.3d 46, 58 (1st Cir. 2008)(quoting Bell Atl. Corp. v. Twobley, 550 U.S. 544,

127 S.Ct. 1955, 1967-69 (2007)); see also Ashcroft v. Iqbal, 556 U.S. 662, 678-87 (2009). “A

plaintiff . . . is . . . required to set forth factual allegations, either direct or inferential, respecting

each material element necessary to sustain recovery under some actionable legal theory.”

Gooley v. Mobil Oil Corp., 851 F.2d 513, 515 (1st Cir. 1988).
                                           ARGUMENT


        First and foremost Plaintiff has denied in his Complaint that the Defendants sent and that

Plaintiff ever received the required notice under paragraph 22 of the mortgage. (See Plaintiffs’

Complaint). The Defendants’ have not provided any evidence of a notice purporting to comply

with paragraph 22 of the mortgage. Therefore, the Court has been presented with conflicting

statements which at this stage the Plaintiff avers is premature for dismissal. As set forth in the

Plaintiffs’ Complaint, Defendants were not entitled to foreclose because they did not comply

with paragraph 22 of the Mortgage. It has become standard foreclosure law throughout Rhode

Island and the First Circuit that in order to properly exercise the power of sale, a mortgagee and

its servicer must strictly follow the terms of the Mortgage contract. In paragraph 22 of the

Mortgage, Defendants agreed to not accelerate or foreclose prior to sending a required Default

Notice that included informing the Plaintiff that he had “the right to reinstate after acceleration”.

       Rhode Island courts have required strict compliance with the terms of the mortgage when

exercising the power of sale. “The power to sell under a mortgage or deed of trust is a matter of

contract between the mortgagor and mortgagee under the conditions expressed in the instrument,

and does not exist independently of it.” Bucci v. Lehman Bros. Bank, 68 A.3d 1069, 1084-1085

(R.I. 2013) quoting 55 Am. Jur. 2d Mortgages § 472 at 202 (2009). A notice of foreclosure sale

“must comply with both the statutory requirements, as well as requirements set forth in the

mortgage instrument . . . . [A] foreclosing mortgagee’s failure to comply with certain notice

requirements contained in the Mortgage and in the pertinent state statute will invalidate a

foreclosure sale.” USA Residential Properties, LLC v. Dilibero, C.A. No. KD 2013-0174, at *6

n.2 (April 3, 2013; Rubine, J.), citing 55 Am. Jur. 2d Mortgages § 508, 511 & n.3 (2009).
       The Rhode Island Supreme Court has interpreted mortgage related terms in a similar

fashion as the Supreme Judicial Court of Massachusetts, and often looks to Massachusetts law

when necessary to resolve mortgage foreclosure issues. See, e.g., Cruz v. Mortg. Elec.

Registration Sys., 108 A.3d 992 (R.I. 2015) (relying on cases from United States Court of

Appeals for the first Circuit that originated in Massachusetts and applied Massachusetts law);

Bucci v. Lehman Bros. Bank, 68 A.3d 1069, 1086-87 (R.I. 2013) (reviewing foreclosure-related

Massachusetts statutes and cases). Thus, the decisions of the Supreme Judicial Court of

Massachusetts and Massachusetts Appeal Court should be given great weight when interpreting

the requirements of paragraph 22 of the Mortgage in this case.

       In Pinti v. Emigrant Mort. Co., 472 Mass. 226 (2015), the Massachusetts Supreme

Judicial Court invalidated a foreclosure that occurred years earlier even as against a third party

purchaser for failure to strictly adhere to a default notice requirement contained in the mortgage.

The Pinti Court held that terms of a mortgage relating to a mortgagee’s exercise of the power of

sale “must be strictly complied with” (See 472 Mass. At 240). Likewise the United States Court

for the District of Rhode Island has followed the logic and reasoning of Pinti by invalidating a

foreclosure for a similar reason in the case of Delinda Martins v. Federal Housing Finance

Agency, et al. (1:15cv-00235-M-LDA October 11, 2016). The Martins the Court reasoned that

paragraph 22 is a “condition precedent” to acceleration and the power of sale contained in the

mortgage that expressly preconditioned acceleration and foreclosure on compliance with

Paragraph 22. Furthermore, the Martins decision set forth that “in real estate contracts, when

required notice fails to specify particular dates, inform the borrower of his or her right to

reinstate a loan acceleration . . . that notice is insufficient” (emphasis added) (citing In Re

Demers, 511 B.R. at 239; Hedco, Ltd. V. Blanchette, 763 A.2d 639, 642, 643 (R.I. 2000) (failing
to specify the termination date in a lease by providing the exact date by which tenant could pay

was fatal to required notice); see also 55 Am. Jur. 2d Mortgages § 539 (“Because . . . power to

sell . . . by foreclosure sale is derived from the deed of trust and statute, strict compliance with

the notice requirements is considered a prerequisite . . . and non compliance with these

requirements can render a foreclosure sale void.”).

                                              CONCLUSION

          This case derives from the mortgage contract itself and the Defendant’s breach of that

mortgage contract. Bucci v. Lehman Bros. Bank, FSB, 68 A.2d 1069, 1084, 1085 (R.I. 2013)

Pinti v. Emigrant Mortgage Company, Inc., 472 Mass 226, 232 (Mass. 2015). The Plaintiffs’

complaint sets forth the following: In Rhode Island the Power of Sale derives from the mortgage

contract. Bucci v. Lehman Bros. Bank, 68 A.3d 1069, 1084-1085 (R.I. 2013). Furthermore, the

terms of a mortgage contract must be strictly adhered to in order to invoke the Statutory Power

of Sale. The Defendants breached the mortgage contract by failing to include the conditions and

specific deadlines for the Plaintiff to invoke his right to reinstate after acceleration. The Plaintiff

suffered loss, namely loss of his property, due to the Defendant’s breach of paragraph 22 of the

mortgage contract. Therefore, the Defendant’s motion for declaratory judgement must be

denied.

                                                       Plaintiff
                                                       By his Attorney,


                                                       /s/ Corey J. Allard, Esq.
                                                       ________________________
                                                       Corey J. Allard, Esq. (#7476)
                                                       50 Power Road, 2nd Floor
                                                       Pawtucket, RI 02860
                                                       (401) 338-6381
                                      CERTIFICATION



       I hereby certify that on February 26 2020, I e-filed the within entry with the CM/ECF
system.




                                                   /s/ Corey J. Allard, Esq.
                                                   ________________________________
